Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Luz M. Weigel, President, Secretary, Treasurer and Chief Financial Officer of Capital Equity Finance, Inc. (the “Company”), hereby certify to my knowledge that: (1) The Company’s quarterly report on Form 10-QSB for the period ended September 30, 2007 (the “Form 10-QSB”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Registrant) Dated: October 17, 2007 By: /s/ Luz M. Weigel Luz M. Weigel President, Secretary, Treasurer, and Chief Financial Officer) (Principal Accounting Officer)
